RENDERED: FEBRUARY 12, 2021; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals
                      NO. 2019-CA-1852-WC


O’REILLY AUTOMOTIVE
STORES, INC.                                         APPELLANT



           PETITION FOR A REVIEW OF A DECISION
v.        OF THE WORKERS’ COMPENSATION BOARD
                  ACTION NO. WC-14-89885



TONY ERNSPIKER; HONORABLE
STEPHANIE L. KINNEY,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS’ COMPENSATION BOARD                          APPELLEES


                              AND
                      NO. 2020-CA-0035-WC


TONY ERNSPIKER                              CROSS-APPELLANT



         CROSS-PETITION FOR A REVIEW OF A DECISION
v.        OF THE WORKERS’ COMPENSATION BOARD
                   ACTION NO. WC-14-89885
O’REILLY AUTOMOTIVE STORES, INC.;
HONORABLE STEPHANIE L. KINNEY,
ADMINISTRATIVE LAW JUDGE;
WORKERS’ COMPENSATION BOARD;
AND DANIEL CAMERON, KENTUCKY
ATTORNEY GENERAL                                           CROSS-APPELLEES


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

TAYLOR, JUDGE: O’Reilly Automotive Stores, Inc., brings Appeal No. 2019-

CA-1852-WC and Tony Ernspiker brings Cross-Appeal No. 2020-CA-0035-WC

from a November 18, 2019, Opinion of the Workers’ Compensation Board (Board)

that affirmed in part, vacated in part, and remanded an April 26, 2019, Opinion,

Award and Order of the Administrative Law Judge (ALJ). We affirm Appeal No.

2019-CA-1852-WC and Cross-Appeal No. 2020-CA-0035-WC.

             Ernspiker suffered two separate and distinct injuries while employed

by O’Reilly. On September 5, 2013, Ernspiker injured his right shoulder and right

wrist while attempting to prevent rotors from falling to the floor. Subsequently, on

September 1, 2015, Ernspiker injured his left shoulder when picking up a battery.

             Ernspiker filed claims for workers’ compensation benefits based upon

the September 5, 2013, right shoulder and right wrist injury and the September 1,

2015, left shoulder injury. As to the right shoulder and wrist injuries, O’Reilly

                                         -2-
accepted each as compensable, and Ernspiker underwent right rotator cuff repair

surgery and right carpal tunnel release surgery. Both surgeries were paid for by the

workers’ compensation carrier. Following these surgeries, Ernspiker developed

right cubital tunnel syndrome, and O’Reilly contested the work-relatedness of the

right cubital tunnel syndrome. Nonetheless, Ernspiker underwent cubital tunnel

release surgery.

             As to the left shoulder injury, O’Reilly accepted the injury as

compensable, and Ernspiker underwent left rotator cuff repair surgery. This

surgery was paid for by the workers’ compensation carrier. Following the surgery,

Ernspiker’s left rotator cuff developed a tear, and he needed another surgery.

O’Reilly claimed the new tear was caused by Ernspiker’s failure to follow the

surgeon’s order and wear an arm brace to a concert. O’Reilly maintained that

Ernspiker attended a concert without the arm brace and caught a woman who was

about to fall, causing the new tear. Conversely, Ernspiker stated that his shoulder

suddenly worsened after feeling a pop during a physical therapy session. Ernspiker

believed the new tear occurred at the physical therapy session.

             In an October 2017, Interlocutory Opinion, Award and Order, the ALJ

found that the second left rotator cuff tear was a compensable work-related injury:

                  The parties do not dispute the occurrence of a work
             injury to [Ernspiker’s] left shoulder on September 1,
             2015. [O’Reilly] accepted this injury as compensable
             and paid for medical benefits, including a left shoulder

                                         -3-
surgery, as well as temporary total disability benefits.
The primary dispute is whether Dr. [Mark] Smith’s
proposed surgery to treat [Ernspiker’s] recurrent left
shoulder rotator cuff tear is related to [Ernspiker’s] work
injury of an intervening injury. [O’Reilly] also asserts
[Ernspiker’s] failure to follow medical advice (i.e. his
failure to wear a left should sling) was a contributing
factor, which caused [Ernspiker’s] recurrent left rotator
cuff tear. After a careful review of the evidence, this
ALJ finds [Ernspiker’s] current left shoulder condition is
due to the September 1, 2015[,] work injury. In making
this finding, the ALJ relies on Dr. Smith’s treatment
notes and the opinions of Dr. [Warren] Bilkey.

     On February 6, 2016, Dr. Smith performed an
arthroscopic rotator cuff repair of a large tear,
subacromial decompression, extensive labral
debridement, and biceps tenotomy. This ALJ notes
[Ernspiker’s] left shoulder rotator cuff tear was
characterized as large. In other words, [Ernspiker]
sustained a significant left shoulder rotator cuff tear as a
direct result of the September 1, 2015[,] injury. On
February 29, 2016, [Ernspiker] followed up with Dr.
Smith, who noted “Status sling until follow up.”
[O’Reilly] argues [Ernspiker’s] failure to wear his sling
in March [while] attending a concert constitutes a failure
to follow medical advice or medical non-compliance.
[Ernspiker] testified he believed he was utilizing his sling
as directed and it was his understanding he was only to
wear the sling during periods he was not sedentary.
[Ernspiker] was attending a concert in March, wherein he
thought he would be seated and would not require the use
of his left shoulder sling. This ALJ has closely reviewed
Dr. Smith’s treatment records, and there is no clear
indication [Ernspiker] was advised to wear his sling
continuously, without interruption, prior to March 28,
2016. Dr. Smith’s treatment note of March 28, 2016[,]
specifically indicates Dr. Smith did not want [Ernspiker]
out of his sling at all prior to that point in time.


                            -4-
[Ernspiker] was allowed to come out of the sling on
March 28, 2016.

Dr. Smith was actively treating [Ernspiker] during the
period the incident at the concert occurred and Dr. Smith
documents the physical therapy incident multiple times in
his treatment records. [O’Reilly] has poignantly pointed
out there is no notation of an incident contained in
[Ernspiker’s] physical therapy records. Regardless, on
June 22, 2016[,] and July 7, 2016, Dr. Smith noted an
incident wherein [Ernspiker] reported a left shoulder pop
and onset of pain while performing strengthening
exercises during physical therapy. Thus, based upon
[Ernspiker’s] testimony and Dr. Smith’s treatment notes,
this ALJ finds [Ernspiker] endured a left shoulder pop
with an onset of increased left shoulder pain during
physical therapy.

     This ALJ is placed in the difficult position of
assessing whether the incident at the concert in March
2016 or the incident at physical therapy which occurred
sometime before June 22, 2016[,] caused [Ernspiker’s]
recurrent left shoulder rotator cuff tear, which requires
additional surgical intervention. Again, this ALJ was
impressed with the opinions of Dr. Smith, as he rendered
treatment to [Ernspiker] throughout the period during
which these incidents occurred. It is certain the concert
incident happened in March 2016; however,
[Ernspiker’s] postoperative care was not drastically
altered as a result of this incident. On March 28, 2016,
Dr. Smith elected to proceed with normal rehabilitation
protocol. Dr. Smith questioned whether [Ernspiker] may
have re-injured his left shoulder during the concert in his
treatment note of May 23, 2016; however, Dr. Smith later
opined [Ernspiker’s] recurrent left shoulder rotator cuff
tear was due to the incident at physical therapy.
Certainly, Dr. Smith did not recommend [Ernspiker]
undergo a left shoulder MRI until after documenting the
physical therapy incident twice in his treatment records
and [Ernspiker’s] continued reports of increased pain

                            -5-
            thereafter. This ALJ relied on the opinion of Dr. Smith,
            and to a lesser extent Dr. Bilkey, in finding [Ernspiker’s]
            recurrent left shoulder rotator cuff tear occurred during
            the physical therapy incident. As such, this ALJ further
            finds that Dr. Smith’s proposed left shoulder surgery is
            related to the September 1, 2015[,] left should work
            injury.

October 16, 2017, Interlocutory Opinion, Award and Order at 10-12. And, by an

April 26, 2019, Opinion, Award and Order, the ALJ found Ernspiker’s cubital

tunnel syndrome in the right arm was also a compensable work-related injury:

                 This ALJ notes Dr. [Thomas] Gabriel treated
            [Ernspiker] for his right upper extremity carpal tunnel
            and cubital tunnel syndromes. . . .

                 [Ernspiker] reported ulnar nerve irritation with
            numbness/tingling in the right ring finger on July 1,
            2014. An EMG [electromyography] was conducted on
            August 18, 2014, which was consistent with significant
            right cubital tunnel syndrome. However, [Ernspiker’s]
            prior January 23, 2014[,] EMG showed bilateral velocity
            delays of [Ernspiker’s] ulnar sensory nerves, which was
            possibly consistent with early peripheral polyneuropathic
            changes. Dr. Gabriel concluded there was definite
            evidence of progressive and severe ulnar nerve
            compression at the elbow during the perioperative period
            following [Ernspiker’s] right shoulder rotator cuff repair
            on March 4, 2014, and right carpel tunnel release on
            April 24, 2014. Dr. Gabriel opined [Ernspiker’s] initial
            injury and subsequent surgeries for the right upper
            extremity were the proximate cause of [Ernspiker’s]
            symptomatic cubital tunnel syndrome. Dr. Gabriel
            explained the initial injury on September 5, 2013[,] fully
            hyperextended [Ernspiker’s] right arm at the shoulder,
            elbow and wrist. This ALJ is impressed with Dr.
            Gabriel’s narrative report and notes Dr. Gabriel is in the
            best position to address causation on the issue of

                                        -6-
              [Ernspiker’s] ulnar nerve condition due to his position as
              [Ernspiker’s] treating physician from 2014 through 2016.
              As such, this ALJ adopts Dr. Gabriel’s causation opinion
              regarding [Ernspiker’s] ulnar nerve condition.

April 26, 2019, Opinion, Award and Order at 12. The ALJ assessed a 6 percent

whole person permanent impairment as a result of the right shoulder injury, a 12

percent whole person impairment as a result of the cubital tunnel syndrome, and a

22 percent whole person permanent impairment as a result of the left shoulder

injury.

              Both O’Reilly and Ernspiker sought review with the Board. By

opinion rendered November 18, 2019, the Board affirmed in part, vacated in part,

and remanded. The Board vacated the ALJ’s calculation of the amount of

Ernspiker’s weekly permanent partial disability benefit.1 Upon all other issues, the

Board affirmed the ALJ’s decision.

              O’Reilly brings Appeal No. 2019-CA-1852-WC and Ernspiker brings

Cross-Appeal No. 2020-CA-0035-WC from the November 18, 2019, opinion of

the Board. We shall address each appeal seriatim.

                           APPEAL NO. 2019-CA-1852-WC

              Upon review of the Board’s opinion, our role is limited to whether

“the Board has overlooked or misconstrued controlling statutes or precedent, or

1
 O’Reilly Automotive Stores, Inc., and Tony Ernspiker agreed that the calculation of the weekly
permanent partial disability benefits was erroneous.



                                              -7-
committed an error in assessing the evidence so flagrant as to cause gross

injustice.” W. Baptist Hospital v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992). In

so doing, we must necessarily review the opinion of the ALJ. When a claimant is

successful before the ALJ, the relevant inquiry is whether the ALJ’s opinion is

supported by substantial evidence. Wolf Creek Collieries v. Crum, 673 S.W.2d

735, 736 (Ky. App. 1984). And, the ALJ, as fact-finder, possesses the sole

authority to determine the credibility of testimony and the weight of evidence.

Miller v. E. Ky. Beverage/Pepsico, Inc., 951 S.W.2d 329, 331 (Ky. 1997). Our

review proceeds accordingly.

             O’Reilly contends that the ALJ erred by finding Ernspiker’s second

rotator cuff tear in his left shoulder was work related and compensable. In

particular, O’Reilly claims that Ernspiker’s second rotator cuff tear was clearly

caused by Ernspiker’s failure to wear his arm brace as ordered by his physician:

                   The objective medical evidence demonstrates that
             Mr. Ernspiker’s condition began to deteriorate after the
             incident at the Gladys Knight concert. Post-surgery, Mr.
             Ernspiker was told that he must wear his left arm brace at
             all times, unless he is completely sedentary or icing his
             shoulder. Mr. Ernspiker appeared to have a positive
             outcome from his surgery. Physical therapy notes
             indicated that he was getting stronger and that pain was
             reducing. However, Mr. Ernspiker’s physical condition
             began to deteriorate following an incident at the concert.

                  The simple fact is that all of the medical records
             support a deterioration of Mr. Ernspiker’s condition
             following the incident at the concert. . . .

                                         -8-
O’Reilly’s Brief at 14.

             The record reveals that there was conflicting evidence as to the cause

of the second rotator cuff tear. Ernspiker testified that his left shoulder suddenly

worsened after feeling a pop during a physical therapy session. Dr. Steven Smith

was aware of the concert incident and of the physical therapy incident. Dr. Smith

opined that the second rotator cuff tear was caused by the physical therapy

incident. As fact-finder, the ALJ viewed Dr. Smith’s testimony as credible and

relied upon same. Considering the testimony of Dr. Smith and of Ernspiker, we

conclude that substantial evidence existed to support the ALJ’s finding that the

second rotator cuff tear to the left shoulder was work related and compensable.

             O’Reilly next asserts that the ALJ erred by finding Ernspiker’s right

cubital tunnel syndrome was work related and compensable. O’Reilly points to

medical notes made by Dr. Thomas Gabriel, Ernspiker’s treating physician.

O’Reilly points out that Dr. Gabriel stated that “the etiology of the new cubital

tunnel symptoms remains unclear, as neither the carpal tunnel release at the wrist

or the rotator cuff surgery at the shoulder would have any direct effect on the ulnar

nerve at the elbow.” O’Reilly’s Brief at 18. O’Reilly also cites to Dr. Gabriel’s

opinion that the cubital tunnel symptoms may have been caused by diabetes.

             However, O’Reilly fails to recognize Dr. Gabriel’s later

comprehensive narrative report dated October 30, 2018, which the ALJ found to be

                                          -9-
most persuasive. Therein, Dr. Gabriel opined that the right cubital tunnel

syndrome was caused by the initial injury and subsequent surgeries. In finding the

right cubital tunnel syndrome was work related, the ALJ relied upon Dr. Gabriel’s

opinion as expressed in the October 30, 2018, comprehensive narrative report.

Considering this report, we are of the opinion that substantial evidence supported

the ALJ’s finding that the right cubital tunnel syndrome was work related and

compensable.

            O’Reilly also argues that the ALJ erroneously awarded temporary

total disability (TTD) benefits from February 16, 2016, through June 1, 2018, for

the September 1, 2016, left shoulder injury. O’Reilly relies upon the opinion of

Dr. Ronald Burgess, who believed that Ernspiker reached maximum medical

improvement on December 5, 2017. As to this contention of error, we agree with

the Board’s reasoning:

                 O’Reilly also argues the ALJ erred in awarding TTD
            benefits for the 2015 injury from February 16, 2016[,]
            through June 1, 2018. O’Reilly notes Dr. Burgess placed
            Ernspiker at MMI [maximum medical improvement]
            from the September 12, 2017[,] rotator cuff surgery on
            December 5, 2017. Again, O’Reilly’s argument is
            predicated on its position that only the first rotator cuff
            surgery is related to the work injury. Because the ALJ
            found the second left rotator cuff surgery and left
            shoulder replacement are related to the September 1,
            2015[,] injury, the ALJ could find Ernspiker is entitled to
            TTD benefits until he reached MMI on June 1, 2018.




                                        -10-
November 18, 2019, Board’s Opinion at 16-17. We have previously concluded

that substantial evidence supports the ALJ’s finding that the second rotator cuff

tear in the left shoulder was work related and compensable. Consistent therewith,

the ALJ properly awarded TTD benefits until June 1, 2018.

             O’Reilly further maintains that the ALJ’s impairment ratings and PPD

benefits were erroneous. In particular, O’Reilly claims:

                  The only award the ALJ can reasonably grant in this
             claim are benefits based on the 2% impairment rating
             with a 3.2 multiplier for the September 1, 2015[,] injury.
             Mr. Ernspiker achieved MMI for the compensable left
             shoulder rotator cuff repair on December 5, 2017[,] and
             was assigned a 2% impairment rating by Dr. Burgess.

                  The ALJ also committed a patent error in finding
             that “based on Dr. Gabriel’s work restrictions alone” that
             Mr. Ernspiker does not retain the physical capacity to
             return to work for the right shoulder. Dr. Gabriel was the
             one that released him to full duty work. Ironically, the
             date he was released to full duty for the initial injury was
             the same day that [Ernspiker] alleges the “new” ulnar
             nerve symptoms which he had not mentioned before.
             Since Dr. Gabriel released [Ernspiker] to full duty work,
             then he complained of “new” symptoms which he later
             said were related to an unrelated fall or at best “unclear”
             one cannot assert that [Ernspiker] cannot return to work
             based on Dr. Gabriel’s restrictions which were based on
             an unrelated change of condition.

O’Reilly’s Brief at 19.

             O’Reilly essentially argues that Ernspiker’s impairment ratings should

be assigned for the left shoulder following the first rotator cuff surgery and for the


                                         -11-
right shoulder without considering the ulnar nerve syndrome. As hereinbefore

stated, we believe substantial evidence supported the ALJ’s findings as to work

relatedness of the second rotator cuff tear in the left shoulder and of the ulnar nerve

syndrome. We, thus, view this argument to be without merit.

                     CROSS-APPEAL NO. 2020-CA-0035-WC

             Ernspiker contends that the ALJ erred by determining that his award

of PPD benefits was subject to the amended version of Kentucky Revised Statutes

(KRS) 342.730(4).2 Ernspiker points out that KRS 342.730(4) was amended

during pendency of his claims and that the amended KRS 342.730(4) should not be

retroactively applied to his claims.

             In Holcim v. Swinford, 581 S.W.3d 37, 44 (Ky. 2019), the Supreme

Court held that the amended version of KRS 342.730(4) does apply retroactively to

pending claims. In accordance with the holding of Holcim, 581 S.W.3d 37, KRS

342.730(4) has retroactive application to all pending claims.

             Ernspiker next asserts that the retroactive application of KRS

342.730(4) violates the contract clause of Article 1, Section 10 of the United States

Constitution and of Section 19 of the Kentucky Constitution. Ernspiker also




2
 Kentucky Revised Statutes (KRS) 342.730(4) was amended by the General Assembly on July
14, 2018.

                                          -12-
maintains that it is unconstitutionally arbitrary to retroactively apply KRS

342.730(4).3 We disagree.

               The retroactive application of KRS 342.730(4) is not arbitrary and is

not violative of the contract clause. Our Supreme Court has recognized that

limiting the duration of income benefits serves a legitimate public purpose - it

prevents duplication of benefits (a worker from receiving both income benefits and

social security benefits) and results in a significant savings to the workers’

compensation system. Parker v. Webster County Coal, LLC (Dotiki Mine), 529

S.W.3d 759, 763 (Ky. 2017). Relying upon the reasoning in Parker, 529 S.W.3d

at 763, the retroactive application of KRS 342.730(4) is rationally related to

legitimate government interests and is not arbitrary. See Bolin v. T&T Mining, 231

S.W.3d 130, 133 (Ky. 2007) (citing Mullins v. Manning Coal Corporation, 938

S.W.2d 260 (Ky. 1997).

               Although the retroactive application of the amended KRS 342.730(4)

may operate as an impairment of a contractual relationship, it is clear that the

amended KRS 342.730(4) is intended to address a legitimate government purpose.

Maze v. Bd. Dirs. for Commonwealth Postsecondary Educ., 559 S.W.3d 354, 368-

69 (Ky. 2018). When the state is not a party to the contract (as in this case), the


3
 Neither the Administrative Law Judge nor the Workers’ Compensation Board possess the
authority to determine the constitutionality of a statute. Scott v. AEP Kentucky Coals, LLC, 196
S.W.3d 24, 26 (Ky. App. 2006).

                                              -13-
court should “defer to legislative judgment as to the necessity and reasonableness

of a particular measure.” Maze, 559 S.W.3d at 372 (citation omitted). Thus, we

cannot conclude that retroactive application of KRS 342.730(4) violates the

contract clause set forth in the Section 19 of the Kentucky Constitution or in

Article 1, Section 10 of the United States Constitution.

             For the foregoing reasons, the opinion of the Workers’ Compensation

Board is affirmed in Appeal No. 2019-CA-1852-WC and Cross-Appeal No. 2020-

CA-0035-WC.

             ALL CONCUR.

BRIEFS FOR APPELLANT/CROSS-               BRIEF FOR APPELLEE/CROSS-
APPELLEE O’REILLY                         APPELLANT TONY ERNSPIKER:
AUTOMOTIVE STORES, INC.:
                                          Wayne C. Daub
Mark R. Bush                              Louisville, Kentucky
Samantha Steelman
Clarke D. Cotton
Fort Mitchell, Kentucky




                                        -14-